FILED
                             NOT FOR PUBLICATION                              MAR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE MARTIN LIMON-ROBLES,                        No. 06-71175

               Petitioner,                       Agency No. A035-825-304

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN and BYBEE, Circuit Judges.

       Jose Martin Limon-Robles, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252,

and we grant the petition for review and remand for further proceedings.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The agency determined that Limon-Robles was removable under the

aggravated felony ground of deportation, 8 U.S.C. § 1227(a)(2)(A)(iii), based on

his 1987 conviction for violating Arizona Revised Statutes §§ 13-1405, 1401,

3821, 1001, 604.01, 702, 801 and 812. Subsequent to the agency’s decision in this

case, we held in Ledezma-Galicia v. Holder, Nos. 03-73648, 04-35048, 2010 WL
5174979 (9th Cir. Dec. 22, 2010), that 8 U.S.C. § 1227(a)(2)(A)(iii) does not apply

to convictions that occurred prior to November 18, 1988. We therefore grant the

petition for review and remand to the agency in light of Ledezma-Galicia.

      In light of our disposition, we need not address Limon-Robles’ remaining

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.

BYBEE, Circuit Judge, concurring in the judgement:

      I reluctantly concur in the judgment. I continue to believe that Ledezma-

Galicia was wrongly decided. See Ledezma-Galicia v. Holder, ____ F.3d ___ (9th

Cir. Dec. 22, 2010) (Bybee, J., dissenting).




                                          2                                  06-71175